                                                                                                                              E-FILED
                                                                                             Friday, 08 March, 2019 02:21:11 PM
                                                                                                   Clerk, U.S. District Court, ILCD

                                           IN THE
                                UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF ILLINOIS
                                      PEORIA DIVISION

JEANNE S.,
    Plaintiff,

v.                                                                  Case No. 1:17-cv-1502-JEH

COMMISSIONER OF SOCIAL
SECURITY,
    Defendant.


                                                          Order
         Now before the Court is the Plaintiff Jeanne S.’s Motion for Summary
Judgment (Doc. 14) and the Commissioner’s Motion for Summary Affirmance
(Doc. 17).1 For the reasons stated herein, the Court DENIES the Plaintiff’s Motion
for Summary Judgment and GRANTS the Commissioner’s Motion for Summary
Affirmance.2
                                                              I
         Jeanne S. filed her applications for disability insurance benefits (DIB) and
supplemental security income (SSI) on May 30, 2014.                                        She alleged disability
beginning on January 1, 2014. Her claims were denied on December 18, 2014 and
were denied upon reconsideration on February 25, 2015. Jeanne filed a request for
hearing concerning her applications for DIB and SSI on March 19, 2015. A hearing
was held before the Honorable Shreese M. Wilson (ALJ) on September 1, 2016. At
that hearing, Jeanne was represented by an attorney and a Vocational Expert (VE)



1The parties consented to the jurisdiction of a U.S. Magistrate Judge. (Docs. 12, 13).
2References to the pages within the Administrative Record will be identified by AR [page number]. The Administrative Record
appears as (Doc. 7) on the docket.

                                                              1
testified. Following the hearing, Jeanne’s claims were denied on October 26, 2016.
Her request for review by the Appeals Council was denied on October 13, 2017,
making the ALJ’s Decision the final decision of the Commissioner. Jeanne timely
filed the instant civil action seeking review of the ALJ’s Decision on November 13,
2017.
                                         II
        At the hearing on September 1, 2016, Jeanne was 49 years old, 5’5”, and 103
pounds. She was divorced and lived with her 17-year-old daughter, her 11-year
old son, and her ex-husband. Her father-in-law drove her to the hearing, and she
testified she had no trouble making the ride over from Galesburg, Illinois. Jeanne
also testified that she received her GED and then obtained a degree in computer
science in college. She previously worked as an assistance manager at Family
Dollar, in customer service at a grocery store, and as a cashier and supervisor at
Kroger. She quit her job at Family Dollar because she had taken too many days
off to care for her prematurely born granddaughter, and she was given the choice
to quit or be fired. Jeanne explained that she tried to get a job at Family Dollar
again, but she was told that because she “couldn’t lift,” could not stand or sit very
long, and was on narcotics, there was no job for her. AR 59. She testified those
three things prevented her from obtaining jobs elsewhere as well.
        Jeanne’s attorney then questioned her. She stated that her medication side
effects included sleepiness and “kind of a little bit of confusion and –[.]” AR 61.
She testified that the number one reason she could not work was because she could
not lift things, her hands “are going numb, I drop things.” Id. She explained
further that the numbness never stopped and nothing made it worse. Jeanne said
she used a plastic cup to drink her coffee so it would not break if she dropped the
cup. She testified to an inability to lift a whole coffee pot full of coffee. She
dropped things “[e]very day” and did not do the dishes at her house because she
                                         2
dropped plates. AR 62. She said her hands swelled and she had arthritis in them.
Jeanne also said that things had changed since August 2014 (her Function Report
– Adult) which indicated she cleaned the house and did the dishes); things had
become “worse” since then. Id. As of the hearing date, Jeanne’s daughter did the
dishes and the laundry. When asked if she could hold a brush to brush her own
hair, Jeanne answered, “Not really. My daughter does it.” AR 65. She used a
“bigger than normal razor” so that she could grip it. Id. She wore sweat pant-type
material because she could not zip or button jeans. Jeanne testified that she could
not twist the lid off of a brand-new gallon of milk and did not usually pour milk
because it went “all over the place if I try.” AR 66. Part of the reason why she did
not drive though she had a driver’s license was because she did not feel safe
driving a vehicle if she could not feel her hands. She added, “And plus I get really
nervous behind the wheel.” AR 67.
      Jeanne stated that she treated with Jacob C. Tony, M.D. for her arthritis at
Methodist Neurology. She said both of her arms were “[t]he same” in terms of
numbness or tingling or pain. AR 66. She then testified that her back pain went
from the neck all the way to the middle of her back. She was “always in pain.”
AR 68. Jeanne testified to balance problems as well. Her neck pain traveled into
both shoulders. She was in “extreme pain” at the hearing. AR 69. When her
attorney noted that people with pain at a level of 10 out of 10 would go to the
emergency room, she explained the pain was not so bad that she thought she
should go to the emergency room. “I’ll take some pain medication when I get in
the truck or van.” AR 69. She then asked whether the ALJ minded if she stood up
for a minute. Injections and physical therapy did not help reduce her back pain.
She was told by a surgeon that there was nothing that could be done for her back
pain in terms of surgery. The medications she was on made her pain “tolerable,”
it was “just dull” on those medications. AR 70. She did not think her tolerable
                                         3
pain allowed her to play with her granddaughter, but it was tolerable enough to
walk, “but not very far.” AR 71. She found that reclining back in a recliner was a
“comfortable” position. Id. She then stated, “Nothing’s comfortable.” Id. She
believed she could stay in her recliner for about 10 minutes before she had to get
up to stand and move around.
      When prompted by her attorney as to the evidence of headaches in the
record, Jeanne stated that she had headaches every day. The doctors did not give
her any medicine for those headaches because she was already on narcotics.
Jeanne further testified that her migraine headaches made her sensitive to light
and noise and caused her to see floaters. She would have to lay in bed in a dark,
quiet room when she had a migraine. She explained she visited the emergency
room if her migraines become bad enough. When her attorney mentioned he did
not see any recent emergency room visits in the record, Jeanne stated that she tried
to “hold off until they [got] really bad because [she] didn’t like shots.” AR 73. She
also stated she had visions issues “all the time” and then commented that her
grandson broke her glasses which were currently still broken. AR 74.
      Later at the hearing, Jeanne’s attorney asked her if she would be able to
perform her past job that involved dealing with the public. Jeanne answered she
did not believe so because her bipolar disorder had “gotten worse” and she would
“probably get fired” because she would become rude or say inappropriate things
to the public. AR 80. The ALJ asked Jeanne some follow up questions. She
testified that a doctor placed a five-pound lifting restriction on her because of her
back pain and “some due to [her] hands.” AR 86. Jeanne also testified she believed
she could walk a half a block before she would have to stop and sit down. She
believed she could be on her feet five minutes before she would have to sit down.
She believed she could sit for about 10 minutes before she would have to stand up
and change positions. Jeanne stated she was unable to lift her grandchildren. Her
                                         4
pain varied in duration; “[s]ome days good, some days bad. Depends on the
weather.” AR 92.
      The ALJ proceeded to question the VE. The ALJ presented the VE with the
following hypothetical:
      Initially I would like for you to assume that we have an individual
      that’s the same age that the Claimant is, this individual was 46 as of
      the alleged onset date, is currently 49, this individual has the same at
      least high school education that the Claimant has and the same work
      history that the Claimant has. Initially I’d like for you to assume this
      individual would be limited to lifting or carrying 20 pounds
      occasionally and 10 pounds frequently, this individual would be able
      to stand or walk up to six hours in an eight hour work day, this
      individual will be able to sit up to six hours in an eight hour work
      day, this individual should never climb ladders, ropes or scaffolds, no
      more than occasionally climb ramps or stairs, no more than
      occasionally stoop, kneel, crouch or crawl, this individual would be
      precluded from constantly handling and fingering with the right
      upper extremity, that would be the dominant upper extremity, that
      the individual would be able to frequently handle and finger . . . They
      would be precluded from constantly handling and fingering with the
      dominant right upper extremity but they could frequently handle and
      finger with the dominant right upper extremity. There would be no
      limitations with the left upper extremity. This individual would be
      limited to tasks that can be learned within 30 days that are routine
      and repetitive in nature, and an individual should be in an
      environment with no more than occasional interaction with the
      general public, co-workers or supervisors. Given those limitations
      would such an individual be able to return to any of the Claimant’s
      past jobs?

AR 94-95. The VE responded in the negative, but testified such an individual could
perform the jobs of marker I, cafeteria attendant, and router at the light level and
addresser, cutter and paster, and stuffer at the sedentary level. The ALJ then
questioned the VE whether the individual’s ability to perform the identified jobs
would be affected if the hypothetical were changed to limit fingering and handling

                                         5
to bilateral instead of only the right upper extremity. The VE answered those jobs
would not be affected. The ALJ changed the hypothetical several more times to
include additional limitations. One of which limited the hypothetical individual
to no more than two hours of standing and walking in an eight-hour work day
and to lifting no more than five pounds. The VE responded that the sedentary jobs
of addresser and cutter and paster would remain viable.
      Jeanne’s attorney then asked the VE if the identified jobs following the first
hypothetical (set forth above) would be affected if the individual were limited to
only occasional handling and fingering in the dominant hand. The identified jobs
would be eliminated, but the jobs of fruit distributor and groover and striper
operator would be available at the light level. If that occasional handling and
fingering limitation applied bilaterally, those jobs would remain.
                                        III
      In her Decision, at Step Two, the ALJ determined Jeanne had the following
severe impairments: degenerative disc disease of the lumbar spine; osteoarthritis;
mono-neuropathy of the right upper extremity; bipolar disorder; generalized
anxiety disorder; and depression. AR 15. The ALJ noted that Jeanne alleged
disability due to bipolar affective disorder, migraines, vision problems, and
arthritis. The ALJ explained that the impairments she listed as severe had “more
than a minimal effect on [Jeanne’s] ability to perform basic work activities” and
thus the ALJ found them to be severe impairments. AR 16. In support of her
findings, the ALJ cited to Jeanne’s October 2014 comprehensive internal medicine
consultative examination and her October 2014 comprehensive psychological
consultative examination. During the former, Jeanne said she underwent several
treatment modalities for degenerative disc disease including chiropractic
treatments, physical therapy, and trigger point injections all of which had not been
beneficial. Her neck and back pain were constant and sharp at a 7/10-10/10 in
                                         6
pain intensity. Associated symptoms included stiffness. She said her pain was
aggravated with heavy lifting, twisting, and bending. She started to have pain in
her hands four years before, but she denied any swelling. At Step Four, the ALJ
made the following residual functional capacity (RFC) finding:
      [T]he claimant has the [RFC] to perform light work as defined in 20
      CFR 404.1567(b) and 416.967(b) except lift and carry 20-pounds
      occasionally and 10-pounds frequently, stand and walk 6 hours out
      of an 8-hour workday, and sit for 6 hours out of an 8-hour workday.
      She can never climb ladders, ropes, or scaffolds. She can occasionally
      stoop, kneel, crawl and climb ramps and stairs. She could perform
      handling and fingering no more than frequently with the right upper
      extremity. She is limited to tasks learned within 30 days that a [sic]
      routine and repetitive in nature with no more than occasional contact
      with the public, coworkers, or supervisors.

AR 18.
      In making that finding, the ALJ set forth Jeanne’s statements about her
limitations, including that she reported she stopped working on June 30, 2010
because of her medical conditions.
      The ALJ detailed a medical record dated January 16, 2014 from Jeanne’s visit
to Vaughn E. Hanna, M.D. At that appointment, Jeanne reported persistent pain
in her neck and back, occasional bilateral hand numbness, and muscle tension
headaches.   She reported she took Norco as needed for pain, Gabapentin,
Clonazepam, and Trileptal without side effects. A musculoskeletal examination
was negative for synovitis in the upper or lower extremities, and a physical
examination of her extremities revealed osteoarthritic changes of the fingers and
pain with active range of motion of the thoracic spine. There was no swelling or
synovitis of the peripheral joints. A tender point examination demonstrated
tenderness in the trapezius and thoracic paraspinal muscles. A neurological
examination was negative for focal deficits or weakness. Dr. Hanna diagnosed

                                        7
chronic pain, back pain, neck pain, and multiple site osteoarthritis. He instructed
Jeanne to continue her present medications and home exercise regimen. Dr.
Hanna’s January 2014 note included “thin lady with mild pain behaviors; gait
normal.” AR 448. Notably, that same note is included in Dr. Hanna’s later
treatment notes to which Jeanne points dated January 2016. AR 655 (“Thin lady
with mild pain behaviors. Ambulates without assist device”).
      The ALJ also detailed Jeanne’s October 29, 2014 comprehensive internal
medicine consultative examination results. At that time, Jeanne’s range of motion
of her shoulders, elbows, wrists, hips, knees, and ankles was not limited. The ALJ
noted consultative examining William J. Lopez, M.D. diagnosed Jeanne with
cervicalgia without radiculopathy, lumbago without radiculopathy, cervical and
lumbar degenerative disc disease, and degenerative joint disease of the hands,
stable bipolar affective disorder, migraine headaches, and tobacco use. AR 20. In
November 2014, Jeanne reported she had been doing “quite well” and did not
have any major complaints at that time. AR 21. In June 2015, she reported she had
been doing “fairly well” except that she still had severe back problems and pain
due to arthritis. Id. In November 2015 she reported she was doing “very well” on
her current medication regimen. Id. In January 2016 she reported she was doing
“very well” on her current medication regimen and she did not have any major
complaints. AR 22. In April 2016, Jeanne reported she was doing “very well” on
her current medication regimen except that she still had chronic back pain. Id.
      The ALJ concluded Jeanne’s impairments could reasonably be expected to
produce some of the symptoms she alleged, but support for her allegations as to
the frequency, intensity, and persistence of those symptoms was lacking in the
record.   The ALJ pointed to her musculoskeletal examination, physical
examination, tender point examination, and neurological examination in January
2014, range of motion testing in October 2014, and diagnostic testing throughout
                                        8
the record. With regard to the opinions of record, the ALJ accepted the State
Agency medical consultant’s opinions but found Jeanne’s ex-husband’s opinions
not dispositive “as, like the contentions of the claimant, the objective medical
record and the claimant’s actual functioning do not support them.” AR 23.
                                          IV
      Jeanne argues: 1) the ALJ erred in finding Jeanne’s migraine headaches
were not a severe impairment; 2) the ALJ violated SSR 16-3p and failed to build an
accurate and logical bridge from the evidence to her ultimate conclusion regarding
Jeanne’s osteoarthritis and related pain; and 3) the ALJ failed to properly consider
the limitations cause by Jeanne’s arthritis and neuropathy in her hands.
      The Court's function on review is not to try the case de novo or to supplant
the ALJ's findings with the Court's own assessment of the evidence. See Schmidt v.
Apfel, 201 F.3d 970, 972 (7th Cir. 2000); Pugh v. Bowen, 870 F.2d 1271 (7th Cir. 1989).
Indeed, "[t]he findings of the Commissioner of Social Security as to any fact, if
supported by substantial evidence, shall be conclusive.”         42 U.S.C. § 405(g).
Although great deference is afforded to the determination made by the ALJ, the
Court does not "merely rubber stamp the ALJ's decision." Scott v. Barnhart, 297
F.3d 589, 593 (7th Cir. 2002). The Court's function is to determine whether the
ALJ's findings were supported by substantial evidence and whether the proper
legal standards were applied. Delgado v. Bowen, 782 F.2d 79, 82 (7th Cir. 1986).
Substantial evidence is defined as such relevant evidence as a reasonable mind
might accept as adequate to support the decision. Richardson v. Perales, 402 U.S.
389, 390 (1971), Henderson v. Apfel, 179 F.3d 507, 512 (7th Cir. 1999).
      In order to qualify for disability insurance benefits, an individual must show
that his inability to work is medical in nature and that he is totally disabled.
Economic conditions, personal factors, financial considerations, and attitudes of
the employer are irrelevant in determining whether a plaintiff is eligible for
                                          9
disability. See 20 C.F.R. §§ 404.1566; 416.966.3 The establishment of disability
under the Act is a two-step process.
          First, the plaintiff must be suffering from a medically determinable physical
or mental impairment, or combination of impairments, which can be expected to
result in death, or which has lasted or can be expected to last for a continuous
period of not less than 12 months. 42 U.S.C. § 423(d)(1)(A). Second, there must be
a factual determination that the impairment renders the plaintiff unable to engage
in any substantial gainful employment. McNeil v. Califano, 614 F.2d 142, 143 (7th
Cir. 1980). The factual determination is made by using a five-step test. See 20
C.F.R. § 404.1520. In the following order, the ALJ must evaluate whether the
claimant:
          1)        currently performs or, during the relevant time period, did
                    perform any substantial gainful activity;

          2)        suffers from an impairment that is severe or whether a
                    combination of her impairments is severe;

          3)        suffers from an impairment which meets or equals any
                    impairment listed in the appendix and which meets the
                    duration requirement;

          4)        is unable to perform her past relevant work which includes an
                    assessment of the claimant’s residual functional capacity; and

          5)        is unable to perform any other work existing in significant
                    numbers in the national economy.

Id. An affirmative answer at any step leads either to the next step of the test, or at
steps 3 and 5, to a finding that the plaintiff is disabled. A negative answer at any



3The standards for establishing a disability in order to receive DIB and SSI are materially the same. Compare 20 C.F.R. §
404.1501 et seq. (DIB) with 20 C.F.R. § 416.901 et seq. (SSI). Thus, the Court may at times only cite to the DIB regulations.


                                                               10
point, other than at step 3, stops the inquiry and leads to a determination that the
plaintiff is not disabled. Garfield v. Schweiker, 732 F.2d 605 (7th Cir. 1984).
      The plaintiff has the burdens of production and persuasion on steps 1
through 4. However, once the plaintiff shows an inability to perform past work,
the burden shifts to the Commissioner to show ability to engage in some other
type of substantial gainful employment. Tom v. Heckler, 779 F.2d 1250 (7th Cir.
1985); Halvorsen v. Heckler, 743 F.2d 1221 (7th Cir. 1984).
      In the instant case, Jeanne claims error on the ALJ’s part at Steps Two, Four,
and Five.
                                           A
      Jeanne argues that the ALJ erred at Step Two by not finding her headaches
were a severe impairment. She argues the record contained consistent treatment
and testimony confirming Jeanne’s continued, frequent migraines.                  The
Commissioner argues that none of the records to which Jeanne cites demonstrate
that her migraine headaches imposed more than a minimal burden on her ability
to function.   The Commissioner also contends that the discrepancy between
Jeanne’s allegations about the severity of her headaches and the record suggest
symptom exaggeration that the ALJ was not required to credit.
      Jeanne’s argument does not support remand.              “Step two is merely a
threshold inquiry; so long as one of a claimant’s limitations is found to be severe,
error at that step is harmless.” Ray v. Berryhill, 915 F.3d 486, 492 (7th Cir. 2019).
Here, the ALJ determined Jeanne had six severe impairments and proceeded to
Steps Three, Four, and Five. Thus, the ALJ’s failure to identify Jeanne’s alleged
migraine headaches as a severe impairment was harmless. While an ALJ must
later consider the limitations caused by all of a claimant’s impairments, both
severe and non-severe, Ray, 915 F.3d at 493, Jeanne only summarily argues,
“Obviously, this type of symptomology [daily headaches, blurred vision, vision
                                           11
loss, and seeing floaters] would affect the claimant’s work in terms of affecting
concentration, staying on task, and could cause her to take additional unscheduled
breaks.” Plf’s MSJ (Doc. 15-1 at pg. 8). Jeanne did not raise any arguments as to
the ALJ’s RFC finding as it pertained to Jeanne’s concentration, persistence, or
pace. The Court will not make Jeanne’s arguments for her. Moreover, as discussed
infra, the ALJ did not violate SSR 16-3p in her consideration of Jeanne’s subjective
complaints of disabling limitations; it is therefore clear why the ALJ did not
explicitly assess limitations allegedly caused by Jeanne’s migraines. Carlson v.
Shalala, 999 F.2d 180, 181 (7th Cir. 1993) (stating that an ALJ must “sufficiently
articulate his assessment of the evidence to assure us that the ALJ considered the
important evidence . . . and to enable us to trace the path of the ALJ’s reasoning”).
                                         B
      Jeanne also argues that the ALJ engaged in “cherry-picking” that the courts
have discouraged to come to her conclusion that Jeanne could perform light work.
She argues the totality of the evidence shows her pain and other symptomology
would cause her to be unable to perform even sedentary work. The Commissioner
disputes the record evidence established Jeanne was unable to sustain any full-
time work activities.    The Commissioner argues, instead, the ALJ properly
considered examination results, diagnostic testing, and Jeanne’s subjective
allegations.
      SSR 16-3p directs the ALJ to focus on the “intensity and persistence of the
applicant’s symptoms.” Cole v. Colvin, 831 F.3d 411, 412 (7th Cir. 2016), citing SSR
16-3p, 81 Fed. Reg. 14166 (Mar. 16, 2016). SSR 16-3p provides that all the evidence,
including objective medical evidence, is to be considered in evaluating the
intensity, persistence, and limiting effects of an individual’s symptoms and also
the factors set forth in 20 C.F.R. §§ 404.1529(c)(3) and 416.929(c)(3) are to be
considered including:     the claimant’s daily activities; the location, duration,
                                         12
frequency, and intensity of pain or other symptoms; precipitating and aggravating
factors; medications and their side effects; non-medication treatments; any other
measures used to relieve pain or other symptoms; and any other factors
concerning the claimant’s functional imitations and restrictions due to pain and
other symptoms. SSR 16-3p, at *7-8. SSR 16-3p reminds those considering it that,
“Subjective symptom evaluation is not an examination of an individual’s
character.” Id. at *2.
      In her Decision, the ALJ noted Jeanne’s then-current prescription
medications, considered Jeanne’s objective medical evidence dated between
January 2014 and Setpember 2016, and considered the opinion evidence of record.
Jeanne’s medical records revealed that she continued to complain of pain in her
neck and back and pain in her hands throughout the relevant period. The ALJ also
indicated, however, the times when Jeanne reported she was doing “quite well”
or “very well” without any major complaints and when she was doing “fairly
well” except for complained of severe back problems and pain. AR 21-22. During
Jeanne’s comprehensive internal medicine consultative examination, Dr. Lopez
noted Jeanne had no difficulty using her hands and fingers, she exhibited 5/5 grip
strength bilaterally, she had 5/5 motor strength in the upper and lower
extremities, her cervical and lumbar spine range of motion was not limited, and
supine and seated straight leg raise tests were negative bilaterally. Psychological
consulting examiner Mark Browning, RN, Psy.D. noted Jeanne ambulated in the
office without consequence and appeared anxious and physically uncomfortable
(shifting in her chair frequently throughout the assessment).
      As for particular test results, Jeanne’s left forearm x-ray in December 2014
(upon her complaints of pain) revealed normal appearing bony structures with no
fracture or dislocation, and her August 2015 nerve conduction study and
electromyograph (upon her complaints of tingling and numbness in the fingertips
                                        13
for the past three months with occasional neck pain) showed evidence of right
ulnar and right median neuropathy without denervation changes, but no
denervation in the cervical spine.      Jeanne’s August 2016 x-ray (upon her
complaints of low back pain without sciatica, unspecified back pain laterally, and
unspecified chronicity) was negative for evidence of traumatic injury, lytic
abnormality, or acute changes. A September 2016 MRI of Jeanne’s thoracic spine
(upon complaints of chronic back pain and history of monoclonal gammopathy)
was negative for any acute changes. After the ALJ detailed Jeanne’s medical
records as they pertained to her physical impairments, the ALJ explained:
      While diagnostic testing did reveal some significant findings [as
      noted earlier in the Decision], these findings must correlate with
      clinical examination.      In the present case, despite subjective
      complaints of disabling neck, back, and bilateral hand pain that
      impedes her performance in most activities including working, the
      claimant’s clinical presentation is largely within normal limits or only
      mild deficits are noted.

AR 23.
      Earlier in her Decision, the ALJ listed Jeanne’s daily activities to include
caring for her children, caring for her pets, preparing simple meals daily,
performing light housekeeping, managing her own personal finances, and
attending to her own personal hygiene. The ALJ later noted that Jeanne said
migraine headaches and diffuse musculoskeletal pain interfered with her ability
to perform most activities of daily living. AR 19. The ALJ acknowledged that in
October 2014, Jeanne indicated to internal medicine consulting examiner Dr.
Lopez that she underwent “several treatment modalities for degenerative disc
disease including chiropractic treatments, physical therapy, and trigger point
injections.” AR 20. She said those treatments were not beneficial. She was



                                        14
continued on her medication regimen throughout the majority of the relevant time
period.
      It is apparent that the ALJ correctly considered Jeanne’s subjective
symptoms and did not evaluate her character. The ALJ did not disregard Jeanne’s
subjective complaints about her pain and its effect on her ability to work solely
because those complaints were not substantiated by objective medical evidence.
See Israel v. Colvin, 840 F.3d 432, 440 (7th Cir. 2016) (citing cases providing the
“repeatedly stated” fact that “an individual’s statements about the intensity and
persistence of pain or other symptoms or about the effect the symptoms have on
his or her ability to work may not be disregarded solely because they are not
substantiated by objective medical evidence”).        In addition to the objective
evidence considered, the ALJ also included in her Decision Jeanne’s daily
activities, the medications and non-medication treatments she had received, and
the frequency with which she complained of pain.           Furthermore, SSR 16-3p
expressly permits an ALJ to consider the objective medical evidence as it is “a
useful indicator to help make reasonable conclusions about the intensity and
persistence of symptoms, including the effects those symptoms may have on the
ability to perform work-related activities for an adult[.]” SSR 16-3p at *5.
      Jeanne lists various medical records and portions of her testimony to
illustrate the error the ALJ allegedly committed in considering her osteoarthritis
and related pain. Given the manner in which she did so, Jeanne invites the Court
to reweigh the evidence, but it will not do so. See Terry v. Astrue, 580 F.3d 471, 477
(7th Cir. 2009) (stating the court does note substitute its judgment for that of the
ALJ). Also, the records she lists include information strikingly similar to that
which the ALJ cited in her Decision. The fact that the ALJ did not discuss those
records does not amount to “cherry-picking;” the ALJ did not ignore an entire line
of evidence contrary to her ruling. See id. (explaining an ALJ may not ignore an
                                         15
entire line of evidence that is contrary to the ruling); see also Denton v. Astrue, 596
F.3d 419, 424 (7th Cir. 2010) (“An ALJ has the obligation to consider all relevant
medical evidence and cannot simply cherry-pick facts that support a finding of
non-disability while ignoring evidence that points to a disability finding”). Of
course, an ALJ need not discuss every piece of evidence. Terry, 580 F.3d at 477.
                                          C
      Jeanne similarly lists record evidence pertaining to arthritis and neuropathy
in her hands in support of her third argument that the ALJ – without substantial
support for her finding – determined Jeanne could perform handling and
fingering at a frequent level with her right upper extremity and no limitations in
her left arm and could perform light work lifting up to 20 pounds. She contends
that the ALJ’s hypothetical to the VE was therefore incomplete as it failed to
apprise the VE of all of Jeanne’s limitations supported by the evidence.
      Even if reasonable minds could differ concerning whether Jeanne’s hand
impairments limited her further than set forth in the RFC finding, the Court must
affirm the ALJ’s decision if the decision is adequately supported. See Elder v.
Astrue, 529 F.3d 408, 413 (7th Cir. 2008). The ALJ’s Decision in this case is
adequately supported.       The Court has already determined that the ALJ’s
evaluation of Jeanne’s subjective complaints was not erroneous. That proper
evaluation coupled with the ALJ’s recitation of evidence pertaining to Jeanne’s
hands provide the substantial evidence necessary to affirm the ALJ’s Decision.
The ALJ confronted the evidence that Jeanne sought treatment for numbness in
her hands on separate occasions and that an EMG study showed evidence of right
ulnar and median neuropathy without any denervation changes. The ALJ also
highlighted evidence which provided that Jeanne had no swelling or inflammation
in her joints, had full grip strength in both hands and no difficulty using her hands,
and had full motor strength in her upper extremities. The ALJ accepted as
                                          16
“reasonably consistent” with the longitudinal treatment record the State Agency
physicians’ opinions. Those opinions provided Jeanne was capable of light work
with no manipulative limitations. The ALJ built a logical bridge between the
evidence and her RFC finding of limitation to no more than frequent handling and
fingering with the right upper extremity. Put simply, the ALJ clearly limited
Jeanne’s right upper extremity as she did because there was evidence that
supported some right-handed limitation. The ALJ accordingly committed no error
in the posing the hypotheticals that she did at the hearing. See
      Finally, Jeanne’s arguments that the ALJ relied upon outdated opinions to
deny her claims and gave little weight to numerous treating doctors are
unpersuasive. No treating doctors opined as to Jeanne’s functional limitations.
Jeanne merely points to their treatment records which set forth her subjective
complaints and their objective findings, assessments, and plans.        As for the
“outdated” State Agency opinions, Jeanne argues there was “a year and a half of
treatment with specialists for her arthritis which shows consistent issues [that]
reasonably could have changed the non-examining physicians’ opinions.” Plf’s
MSJ (Doc. 15-1 at pg. 4). Those “consistent issues” – for example, complained of
osteoarthritis – were raised by Jeanne earlier and were before the State Agency
doctors at the time they reviewed her records. The Court also notes that Jeanne’s
two cited cases in support of her argument about “outdated” opinions are not
persuasive given the particular facts of those cases. In Stage v. Colvin, a doctor’s
report diagnosed the claimant with a hip deformity, a restricted range of motion,
and the need for a total left hip replacement which the Seventh Circuit Court of
Appeals said “changed the picture so much that the ALJ erred by continuing to
rely on an outdated assessment by a non-examining physician and by evaluating
himself the significance of [the doctor’s] report.” 812 F.3d 1121, 1125 (7th Cir.
2016). In Goins v. Colvin, rather than submit a MRI (the first of the claimant in 11
                                        17
years) to medical scrutiny, the ALJ played doctor and summarized the MRI results
“in barely intelligible medical mumbo jumbo, noting that it revealed degenerative
disc disease and stenosis while ignoring the Chiari I malformation.” 764 F.3d 677,
680 (7th Cir. 2014). The ALJ in that case overlooked the fact, in disbelieving that
the claimant had migraine headaches, that a Chiari I malformation could cause
severe headaches. Id. at 680.
      Unlike in Stage and Goins, Jeanne does not identify particular evidence that
“changed the picture so much that the ALJ erred by continuing to rely on an
outdated assessment” by the State Agency doctors in this case. See Stage, 812 F.3d
at 1125. Nor did the ALJ play doctor in this case because it was unnecessary to do
so. As discussed above, the later-dated evidence was strikingly similar to the
evidence before the State Agency doctors. The ALJ acknowledged as much when
she determined the State Agency doctors’ opinions were “reasonably consistent”
with Jeanne’s longitudinal treatment record. AR 23.
      Reversal of the ALJ’s Decision in this case is unwarranted.
                                         V
      For the foregoing reasons, the Plaintiff’s Motion for Summary Judgment
(Doc. 14) is DENIED and the Defendant’s Motion for Summary Affirmance (Doc.
17) is GRANTED. The Clerk of Court is directed to enter judgment as follows: “IT
IS ORDERED AND ADJUDGED that the decision of the Defendant, Nancy A.
Berryhill, Acting Commissioner of Social Security, denying benefits to the Plaintiff,
Jeanne S., is AFFIRMED.”
      This matter is now terminated.
                                                                      It is so ordered.
                            Entered on March 8, 2019.

                              s/Jonathan E. Hawley
                            U.S. MAGISTRATE JUDGE

                                         18
